Exhibit 10.17.2


FIRST AMENDMENT
TO
STANDARD INDUSTRIAL COMMERCIAL MULTI-TENANT LEASE - NET
THIS FIRST AMENDMENT TO STANDARD INDUSTRIAL COMMERCIAL MULT - TENANT LEASE - NET
(the "Amendment"), is made and entered into, effective as of March 17, 2009 the
"Effective Date"), by and between FRIESLANDER HOLDINGS, LLC and NEDERLANDER
HOLDINGS, LLC (together, "Lessor") and TRANSPHORM. INC. ("Lessee"), with
reference to the following facts:
RECITALS:
A.    Lessor is the owner of the real property and improvements situated at 115
Castilian drive, formerly known as 111 Castilian Drive, Suite. B, Goleta,
California (the "Property"), and has leased to Lessee the space indicated as
Suite B at the Property (the "Premises") pursuant to that certain Standard
Industrial-Commercial Multi-Tenant Lease - Net and Addendum dated August 17,
2008, by and between Lessor and Lessee (the "Lease").
B.    The parties have agreed to execute this Amendment in order to modify the
Lease as set forth below:
RECITALS:
NOW, THREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows:
1.    AMENDMENT OF LEASE. Notwithstanding any provisions of the Lease to the
contrary, the Lease is hereby modified and amends as follows:
1.1    EXPANDED EQUIPMENT YARD. Lessor and Lessee agree that the equipment yard
as shown in the Lease shall be expanded to include the additional areas
identified therefor on Exhibit AA, Keynote A, subject to the following terms:
(a)    Subject to the provisions of subsection (g) below. Lessee shall pay for
all planning and permit fees due to or required by cognizant governmental
authorities that are incurred for governmental review and permitting regarding
the expanded equipment yard (Exhibit AA, Keynote A),the appurtenant six foot
wide walkway (Exhibit AA. Keynote B), and twenty foot wide driveway (Exhibit AA,
Keynote C).
(b)    If the expanded equipment yard and appurtenant improvements are approved
and permitted by cognizant government authorities, then the area shown in
Exhibit AA, Keynote A, shall be incorporated into and become a part of the
Premises, without; any obligation on the part of Lessee to pay and additional
Base Rent therefor under the Lease.
(c)    If the expanded equipment yard and appurtenant improvements are approved
and permitted by the cognizant governmental authorities, then Lessee shall cause
all


/s/ MW
 
/s/ P.A.Parikh
 
 

--------------------------------------------------------------------------------




service and deliveries in the six foot wide walkway (Exhibit AA, Keynote B) and
twenty foot wide driveway (Exhibit AA, Keynote C) to (i) be undertaken either
before 7:00 a.m., or after 6:00 p.m., or on weekends or holidays or (ii) be
coordinated with the property manager so that the other tenant of the Property
has unobstructed access to their rear loading area. Any violation of the
requirement set forth in the immediately preceding sentence shall be a default
by Lessee under paragraph 13 of the Lease.
(d)    The proposed improvements shall be designed and submitted to governmental
authorities for approval by Lenvik and Minor Architects.
(e)    Lessor. Lessor's agents and contractors shall exercise commercially
reasonable efforts to obtain the necessary governmental approvals and permits
and to construct the expanded equipment yard, appurtenant walkway and driveway
described above, provided, however, Lessor shall not have any liability to
Lessee for failure to obtain required permits and approvals if Lessor exercises
such commercially reasonable efforts and either encounters delays in obtaining
such approvals or is unable to obtain any such approvals.
(f)    If the proposed improvements as depicted in Exhibit AA are approved by
cognizant governmental authorities, then Lessor shall pay for the construction
costs of the new twenty foot wide driveway (Exhibit AA, Keynote C) which costs
(i) shall include design, submittal, project management, job supervision,
paving, landscape and profit and overhead on the preceding, and (ii) shall not
include (and Lessor shall not be liable for) any of the planning and permitting
for the work contemplated in Keynote A and B.
(g)    Lessor shall construct and Lessee agrees to reimburse Lessor for the
entire cost of the new walkway and new driveway, not to exceed $50,000 including
associated design and permitting fees, in equal monthly increments over the
initial term of the Lease, with each monthly payment due and payable on the
first day of each calendar month along with the payment of Base Rent due under
the Lease. For purposes of illustrating the foregoing, if the driveway costs
$50,000, then Lessee would pay to Lessor 84 equal monthly payments of $595.24
(i.e.$50,000/84 months = $595.24 per month) along with each installment of the
monthly Base Rent. Lessee shall be solely responsible for paying for the
improvements described in Exhibit AA, Keynotes A and B.
(h)    Lessor and Lessee hereby:
(i)    Acknowledge that Lessee is seeking approval from the City of Goleta for
certain screening for its equipment yard at the Premises; and
(ii)    Agree that if the city of Goleta does not approve the proposed design
for such screening, then (A) Lessor and Lessee shall incorporate changes
suggested by the City of Goleta as a condition to providing approval of the
design, and (B) if the City of Goleta does not approve the redesigned screening,
then Lessor and Lessee shall use the previously approved screening; and
(iii)    Agree that costs of the screening shall be shared as follows:




/s/ MW
2
/s/ P.A.Parikh
 
 




--------------------------------------------------------------------------------




(A)    Lessee shall be responsible for the payment of the first $30,000 of the
costs of the screening.
(B)    The costs or the screening between $30,000 and $50,000, shall be
initially paid by the Lessor, but shall be reimbursed by Lessee to Lessor in
equal monthly payments as additional rent due and payable monthly (at the same
time when Base Rent is due under the Leaser) over the course of the initial
seven-year term of the Lease.
(C)    Any costs of the screening in excess of $50,000 shall be payable solely
by Lessor.
(i)    If the. proposed improvements as depicted in Exhibit AA hereto are not
approved by cognizant governmental authorities on or before May 31, 2009, and
Lessor and Lessee do not agree by such date upon an alternative to such proposed
improvements, then Lessor and Lessee shall not have any further rights or
obligations under this Section 1.1 and this Section 1.1 shall be null and void.
1.2    ADDITIONAL WATER METER. The parties (a) acknowledge that the Goleta Water
District ("GWD") preliminary has indicated that on account of the Lessee's
proposed use of the Premises, an additional water meter may be required for the
Property or the Premises, and (b) agree that if such an additional water meter
is required by GWD, then (i) Lessee shall pay one-half of all costs for said
meter installation and any other associated costs (including but not limited to
encroachment permit, trenching, new plumbing, landscape work, curb replacement),
and (ii) Lessor shall advance the remaining one-half of such costs, but shall be
reimbursed by Lessee in equal monthly payments as additional rent due and
payable monthly (at the same lime when Base Rent is due under the Lease) over
the course of the initial seven-year term of the Lease.
1.3    AMENDMENT OF SECTION 7.3(b). The last sentence of Section 7.3(b) is
hereby amended and restated in its entirety to read as follows:
"Lessor and Lessee acknowledge that Lessor has consented to Lessee's undertaking
the renovation to the Premises described in Exhibit C hereto, and therefore
agree that the requirements of this Section 7.3(b) for obtaining Lessor's
consent has been satisfied, provided that Lessee shall remain other than the
requirements that Lessee provide Lessor a lien and completion bond or an
additional Security Deposit pursuant to the immediately preceding sentence
hereof with respect to such renovation described in Exhibit C (the "TI Work").''
1.4    COMPLETION OF INTERIOR TI WORK BY LESSEE.
(a)    NON-RESPONSIBILITY: ANDERSON LIEN NOTICES. The parties acknowledge that:
(i)    Lessee is undertaking certain renovation and construction work involving
(A) that portion of the Tl Work that is to be completed within 120 days of the
Effective




/s/ MW
3
/s/ P.A.Parikh
 
 




--------------------------------------------------------------------------------




Date of this Amendment in area "C"(the "Fab Area") of Exhibit B to the Lease,
and (B) the work in the expanded equipment yard identified as area "A" on
Exhibit. A, to this Amendment (collectively, such renovation and construction
work is referred to as the "Anderson Clean Room Work"'):
(ii)    On January 23, 2009, Lessor recorded in the Official Records of Santa
Barbara County, California, a Notice of Non-Responsibility as Instrument No.
2009-0003457, a copy of which has been provided to Lessee,
(iii)    Lessor is not participating in and shall not have any liability to
third parties for any portion of the cost of the Anderson Clean Room Work; and
(iv)    Notwithstanding the circumstances described in the foregoing Sections
1.4(a)(ii), and (iii) hereof, Anderson Plumbing, a California corporation doing
business as "Anderson Systems" (''Anderson"), has delivered to Lessor with
respect to the Property a preliminary lien notice concerning certain goods and
services that Lessee has engaged such vendor to provide to Lessee with respect
to such Anderson Clean Room Work (such preliminary lien notice, the "Anderson
Lien Notice").
(b)    REMOVAL OF LIENS. Lessee covenants and agrees (i) to preclude any
mechanic's or materialmen's liens from being recorded as exceptions to title to
the Property in connection with the construction of the Anderson Clean Room
Work, and (ii) that if any other contractor records a mechanic's or
materialmen's lien as an exception to title to Lessor's Property in connection
with the construction of the Anderson Clean Room Work, then Lessee shall cause
such lien to be terminated and removed within five (5) business days of Lessee's
being advised or discovering the existence of such lien.
(c)    COST OF REMAINING WORK. Lessee hereby (i) represents and warrants to
Lessor that (A) the unpaid cost of the work that has been completed as of the
date Lessee funds the Pledge Account and the additional work that is to be
completed as part of the Anderson Clean Room Work is not reasonably anticipated
to exceed One Million Seven Hundred Fifty Thousand Dollars ($1,750,000), and (B)
Lessee has obtained from Silicon Valley Bank and Leader Ventures (collectively,
"Lender") a credit facility to fund payment of the costs of Anderson Clean Room
Work (the "Credit Facility") and (ii) covenants and agrees to pay all costs of
the Anderson Clean Room Work prior to delinquency.
(d)    PLEDGE OF ADDITIONAL FUNDS.
(i)    PLEDGE. Within ten (10) calendar days following the execution of this
Amendment, Lessee shall (A) deposit into an account with Lessee's principal
banking institution (the "Pledged Account") the sum of One Million Seven Hundred
Fifty Thousand Dollars ($1,750,000) (the "Pledged Funds"), (B) execute and
deliver to Lessor a written pledge agreement, in form reasonably acceptable to
Lessor and Lessee, sufficient to grant to Lessor a first-priority perfected lien
in the Pledged Account, to secure Lessee's obligations to pay the costs of the
Anderson Clean Room Work as set forth hereunder an in the Lease, and (C) take
such




/s/ MW
4
/s/ P.A.Parikh
 
 




--------------------------------------------------------------------------------




other actions, and cause Lender to take such other actions, as may be necessary
to perfect the lien granted in the Pledged Account.
(ii)    RELEASE OF PLEDGED FUNDS. Provided that Lessee is not then in default of
its obligations to pay the costs of the Anderson Clean Room Work as set forth
herein and in the Lease, Lessor agrees:
(A)    To consent to the release of the Pledged Funds from the Pledged Account
from time to time as and to the extent that Lessee presents to Lessor copies of
(i) invoices for payment of the costs of the Anderson Clean Room Work, (ii)
preliminary lien releases for the work for which such invoices are presented,
(iii) a certificate of an architect or engineer involved in and familiar with
the project, confirming that the work described on such invoices has been
performed, and (iv) either (x) evidence that Lessee has paid such costs from the
Credit Facility or other funds of Lessee, or (y) a request that such costs be
paid from this Pledged Account.
(B)    That upon completion of all work for the Interior TI Improvements and
presentation of evidence that the costs thereof have been paid in full. Lessor
shall consent to the release of the remaining Pledged Funds then held in the
Pledged Account.
2.    MISCELLANIOUS. Except as modified by Section 1. above, the Lease is hereby
ratified and confirmed and remains in full force and effect. In the event of any
conflict between the terms of this amendment and the terms of the Lease, the
terms of this Amendment shall prevail. This Amendment may be executed in
counterparts, each of which shall be deemed an original and both of which, taken
together, shall be one and the same instrument, binding on each signatory. A
copy of this Amendment that is executed by a party and transmitted by that party
to the other party by facsimile or email shall be binding upon the signatory to
the same extent as a copy hereof containing the signatory's original signature.




/s/ MW
5
/s/ P.A.Parikh
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment, effective as
of the Effective Date.
"LESSEE:"
 
"LESSOR:"
 
 
 
 
 
 
 
 
TRANSPHORM, INC., a Delaware Corporation
 
FRIESLANDER HOLDINGS, LLC
 
 
 
 
 
 
 
 
By
/s/ Primit Parikh
 
By
/s/ Marc Winnikoff
3/17/2009
 
Primit Parikh, Chief Operating Officer
 
 
Marc Winnikoff, Manager
Date
 
 
 
 
 
 
 
3/17/2009
 
NEDERRLANDER HOLDINGS, LLC
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ Marc Winnikoff
3/17/2009
 
 
 
 
Marc Winnikoff, Manager
Date

EXHIBITS.
Exhibit AA


 
6
 
 
 




--------------------------------------------------------------------------------





EXHIBIT AA
TO
FIRST AMENDMENT TO LEASE




